Citation Nr: 1721656	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar spine disorder, previously claimed as lower back disorder.

2.  Entitlement to service connection for left shoulder disorder.

3.  Entitlement to service connection for lumbar spine disorder, previously claimed as lower back disorder.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 2005 to September 2007.  He served in Iraq and was awarded the Combat Infantryman Badge among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2015, the appellant withdrew his request for a Board hearing.

The Board notes that after the RO's December 2010 Statement of the Case (SOC) denying the Veteran's claim for service connection for left shoulder disorder, service connection for right shoulder disorder and service connection for lumbar spine disorder, the Veteran's January 2011 VA Form 9 stated he was appealing only those issues specified on the form.  These included service connection for left shoulder disorder and low back disorder, but no mention was made of the right shoulder disorder.  As such the Board has no jurisdiction over the Veteran's claim for service connection for right shoulder disorder and it is not now before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016).

The Board further notes that the Veteran has submitted additional evidence after the December 2010 SOC was issued.  No waiver of review by the RO accompanies this additional evidence.  However, as the claim of entitlement to service connection for lumbar spine disorder will be reopened, and that claim and the claim for service connection for a left shoulder disorder will be remanded, the agency of original jurisdiction (AOJ) will have the opportunity to review newly received evidence in the readjudication of the Veteran's claims.  There will be no prejudice to the Veteran in consequence of proceeding without a waiver.  38 C.F.R. § 20.1304 (c) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these records.

The issues of entitlement to service connection for left shoulder and low back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a lower back disorder in a February 2008 rating decision.  The Veteran did not file an appeal within one year of notification of that decision.

2.  Additional evidence has since been associated with the record which raises a reasonable possibility of substantiating that claim.  


CONCLUSION OF LAW

1. The February 2008 rating decision denying service connection for a lower back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for  lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records and arranging examinations.  

New and Material Evidence 

After the RO's February 2008 rating decision became final, the Veteran again requested service connection for his low back disability.  The RO subsequently advised the Veteran of the previous denial, but also of the need for the Veteran to provide new and material evidence in order to reopen the claim.  Upon receiving treatment records from the Dallas VA Medical Center, the RO in its December 2010 SOC reopened the claim.  However, finding neither a link to service nor a diagnosis during the presumptive period after service, the RO confirmed and continued its previous denial.

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The credibility of the evidence is presumed and the threshold for submission is low.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

Evidence submitted since the February 2008 rating action includes September 2011 VA treatment records, which contain March through July 2011 examination notes indicating assessments of lumbar segmental dysfunction, multilevel spondylosis, anterior compression deformity L2, S1, L5, and S1 facet sclerosis.

December 2012 treatment records at various VA facilities contain radiological studies indicating mild kyphosis of the upper lumbar spine, with mild anterior wedging of L2, which was noted as either being from an old mild compression fracture or developmental in nature.  These treatment records also include examinations from March to November 2010, not previously associated with the claims file, which again assessed the Veteran with low back pain, degenerative disc disease, degenerative joint disease (described now as chronic), and lumbar radiculopathy.  Additionally, he was diagnosed with lumbar disc disease.  Throughout all 2012 treatment records now associated with the claim's file, the Veteran's reports of low back pain are consistently noted.

The Board cannot assert conclusions as to the clinical significance of the above findings, as it would require medical knowledge the Board is deemed not to have.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the foregoing is comprised of detailed findings from numerous examinations conducted since February 2008, or not associated the claims file before that date.  The consistency and clinical precision in the detection of signs associated with the Veteran's disability, both upon examination and through radiological and imaging studies, have not previously been before VA adjudicators and they raise the reasonable possibility of substantiating the Veteran's claim.  If not relating specifically to the reason the claim was last denied, then an alternative theory of entitlement might be considered; at the very least, the Secretary's duty to assist could once more become imperative.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, in light of the above and upon consideration of the evidence submitted, the claim is reopened.  The claim is further addressed in the REMAND, which follows.  



ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a lumbar spine disorder, previously claimed as lower back disorder, is reopened and the appeal to this extent is granted.


REMAND

The record indicates that the Veteran was afforded a VA examination for his back disability as far back as November 2007.  He has since undergone other VA examinations for claims not associated with this appeal.  He has apparently not undergone a VA examination for his left shoulder disability.  

Unless no reasonable possibility exists that assistance in obtaining evidence would aid in substantiating a claim, VA has a duty to make reasonable efforts to assist the Veteran in obtaining that evidence.  That duty includes ensuring that examinations are provided and if already provided, they must be adequate.  38 U.S.C.A. § 5103A (a); 38 C.F.R. §§ 3.159, 4.16; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In view of the contentions advanced, and the findings of some spinal degeneration, it is concluded that current examinations are indicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any VA facilities and private treatment facilities at which he has been treated since the latest submission of medical records to the claims file.  Make appropriate efforts to obtain any outstanding records from any facility identified by the Veteran.  His assistance in obtaining the records should be solicited as needed.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  All attempts to obtain records should be documented in the claims folder.

2.  Schedule the Veteran for an examination to determine the current nature, severity, and etiology of the Veteran's low back and left shoulder disorders.  The examiner is requested to identify any chronic pathology present.  All indicated tests should be accomplished and all findings reported in detail.  The electronic claims folders should be available to the examiner prior to the examination.  

The examiner must render opinions, which acknowledge, address, consider, and refer to all lay statements in the record.  Additionally, the examiner will comment on the findings of other examiners.  Among the conclusions set forth in the opinions, the examiner is asked to specifically address:

(a)  If chronic back impairment is found, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disorder was incurred in or aggravated by any period of active duty service.

(b)  If chronic left shoulder impairment is found; whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder condition was incurred in or aggravated by any period of active duty service.

The examiner must provide a complete rationale for all opinions.  The examiner must provide narrative report, in which the examiner discusses all of the medical evidence in detail and reconciles any contradictory evidence.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  

4.  After conducting any other development deemed necessary, readjudicate the appeal based on the entirety of the evidence.  If the AOJ does not grant the benefits sought on appeal, the AOJ will provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate period of time for response and return the case to the Board.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


